2006 ANNUAL EXECUTIVE BONUS PLAN


OBJECTIVES

The Compensation Committee of the Board of Directors established the 2006 Annual
Executive Bonus Plan (the “Plan”) to further the profitability of Infinity by
including performance-based compensation as a component of an executive’s annual
compensation. The Plan, which replaces the annual executive bonus plan approved
by Infinity’s shareholders in 2004, is designed to reflect the current market
for executive compensation and to promote high levels of corporate performance
that will enhance long-term shareholder value. Participants in the Plan for 2006
include the Chief Executive Officer, Chief Financial Officer and General
Counsel.


ADMINISTRATION & AWARDS

The Plan is administered by the Compensation Committee, which is composed solely
of three “outside directors” as defined pursuant to Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”). No member of the
Committee, while serving as such, is eligible to be granted a bonus under the
Plan. The Committee has exclusive power to determine the conditions (including
performance goals) to which the payment of the bonuses may be subject and to
certify that performance goals are attained. Performance goals are established
based on revenue, earnings and profitability goals derived from the Company’s
annual business plan, such as earnings per share, combined ratio and premium
growth. Goals may also include objectively measurable areas of performance such
as stock price, return on equity, return on average assets, expense management
and other criteria determined by the Committee in its sole discretion. The
Committee assigns a weight to each performance goal or measure and establishes a
threshold, target and superior level of performance with respect to each goal or
measure. For example, under the bonus plan in effect for 2006, 50% has been
assigned to earnings per share, 25% to combined ratio and 25% to growth in gross
written premiums.

As part of the establishment of performance goals, the Compensation Committee
sets a bonus target for each participant in the Plan for the ensuing plan year,
which is expressed as a percentage of the participant’s base compensation. If
the performance goals established for a participant are met for the plan year,
the participant’s award will depend upon the level of achievement that the
participant attained with respect to each goal utilizing the formula set out in
the Plan. Awards may range from 0% to 200% of a participant’s bonus target.

As soon as practicable after the end of a calendar year, the Committee will
certify whether or not the performance goals of the participants have been
attained and shall report to the Board the amount of the bonus, if any, to be
awarded to each participant. Once the bonus for a particular Plan year is so
determined, it shall be paid in cash. However, in its discretion, the Committee
may establish that the Plan provide for awards in any combination of cash,
restricted stock or other equity securities; provided, however, that such equity
securities are issued in accordance with the terms of shareholder approved
equity plans.

Each year, within 90 days after the end of the previous year, the Committee
establishes new bonus targets and performance goals under the Plan.


TAX CONSEQUENCES

The Plan shall be submitted to our shareholders for approval pursuant to the
requirements of Code Section 162(m). Code Section 162(m) limits the allowable
deduction for federal income tax purposes for compensation paid to a “covered
employee” of a public company to $1 million per year (“Deduction Limit”). Under
Code Section 162(m), the term “covered employee” includes the chief executive
officer and the four other most highly compensated executive officers of
Infinity. The Deduction Limit applies to compensation that does not qualify for
any of the limited number of exceptions provided for in Code Section 162(m).

Under Code Section 162(m), the Deduction Limit does not apply to compensation
paid under a plan that meets certain requirements for “performance-based
compensation.” In order to qualify for this exception, the following
requirements must be met: (a) the compensation must be payable on account of the
attainment of one or more pre-established objective performance goals; (b) the
performance goals must be established by a compensation committee of the board
of directors that is comprised solely of two or more “outside directors”;
(c) the material terms under which the compensation will be paid must be
disclosed to and approved by shareholders before payment; and (d) the
compensation committee must certify in writing that the performance goals have
been satisfied prior to payment.

The Compensation Committee intends, to the extent practicable, to structure
incentive compensation programs to satisfy the requirements for the
“performance-based compensation” exception to the Deduction Limit and,
accordingly, preserve the full deductibility of all compensation paid. As a
consequence, the Plan shall be submitted to our shareholders for approval in
accordance with the requirements for the “performance-based compensation”
exception to the Deduction Limit. If approved, the Plan will be renewed from
year to year until terminated or materially amended by the Committee.
Compensation paid under the Plan to “covered employees” will qualify for the
“performance-based compensation” exception and, therefore, will not be subject
to the Deduction Limit.

If Infinity’s shareholders do not approve the Plan, the Committee may still go
forward with the bonus plan in order to maintain the market competitiveness of
Infinity’s executive compensation program. However, some of the amounts awarded
under a plan not approved by Infinity’s shareholders may be subject to the
Deduction Limit. By triggering the Deduction Limit, Infinity’s corporate tax
liability would be increased.


AMENDMENT & TERMINATION

The Committee may at any time terminate the Plan. The Committee may at any time,
or from time to time, amend or suspend and, if suspended, reinstate the Plan in
whole or in part. Any amendment or revision to the Plan that requires
shareholder approval pursuant to Code Section 162(m) will be submitted to
Infinity’s shareholders for approval. Notwithstanding the foregoing, the Plan
shall continue in effect to the extent necessary to settle all matters relating
to the payment of bonuses awarded prior to any such termination or suspension.

If a participant’s employment with Infinity is terminated for any reason other
than discharge for cause, he or she may be entitled to such bonus, if any, as
the Committee, in its sole discretion, may determine, or if employment
agreements with a participant provides for the payment of bonus upon
termination. In the event of a participant’s discharge for cause from the employ
of Infinity, he or she shall not be entitled to any amount of bonus.

The Plan has been adopted and approved by the Committee, and if approved by the
shareholders, will be effective within the scope of the exceptions of Code
Section 162(m) for 2006 and will remain effective for each year thereafter
unless and until determined by the Committee.